Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K344) Offering Period: September 4, 2013 – September 25, 2013 3-Year Buffered Accelerated Return Equity Securities (BARES) Linked to the Russell 2000 ® Index Product Summary • 3-Year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the Russell 2000 ® Index. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the principal amount the investor will be entitled to receive will decrease 1% for every 1% decline in the Underlying beyond the Buffer Amount. • If the Final Level is equal to or greater than the Initial Level, then the investor will be entitled to an amount based on the Fixed Payment Percentage. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs creating and marketing the securities.- Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be September 26, 2013 Settlement Date: Expected to be September 30, 2013 Underlying: The Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between 18.0-20.0% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then: the Fixed Payment Percentage; (b) if the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; (c) if the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 20.0%. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: September 28, 2016 Maturity Date: September 30, 2016 CUSIP: 22547QAV8 Benefits • If on the Valuation Date the Underlying has appreciated, offers a Fixed Payment Percentage of between 18.0-20.0% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 20%. Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level of the Underlying Underlying Return (1)(2) Redemption Amount per $1,000 Principal Amount (1)(2) 50% 19.0% $1,190 40% 19.0% $1,190 30% 19.0% $1,190 20% 19.0% $1,190 10% 19.0% $1,190 0% 19.0% $1,190 -10% 0.0% $1,000 -20% 0.0% $1,000 -30% -10.0% $900 -40% -20.0% $800 -50% -30.0% $700 Assumes a Fixed Payment Percentage of 19.0% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 80% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. • The Underlying Return will not exceed the Fixed Payment Percentage regardless of the appreciation in the level of the Underlying, which may be significant. (See “Additional Risk Considerations” on the next page.) Product Summary Horizon (years) 3 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: September 4, 2013 – September 25, 2013 3-Year Buffered Accelerated Return
